       Case 3:20-cv-00278-BAJ-SDJ           Document 92-1        07/28/20 Page 1 of 25




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


 CLIFTON BELTON, JR., JERRY
 BRADLEY, CEDRICK FRANKLIN,
 CHRISTOPHER ROGERS, JOSEPH
 WILLIAMS, WILLIE SHEPHERD,
 DEVONTE STEWART, CEDRIC
 SPEARS, DEMOND HARRIS, and
 FORREST HARDY, individually and on
 behalf of all others similarly situated.

                Plaintiffs,                     Case No. 3:20-cv-000278-BAJ-SDJ
 v.

 SHERIFF SID GAUTREAUX, in his
 official capacity as Sheriff of East Baton
 Rouge, LT. COL. DENNIS GRIMES, in his
 official capacity as Warden of East Baton
 Rouge Parish Prison; CITY OF BATON
 ROUGE/PARISH OF EAST BATON
 ROUGE,

                Defendants.

                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                         PURSUANT TO RULE 12(b)


       MAY IT PLEASE THE COURT:

       Defendants SID J. GAUTREAUX, III, SHERIFF OF EAST BATON ROUGE PARISH in

his official capacity and LT. COL. DENNIS GRIMES, in his official capacity as Warden of East

Baton Rouge Parish Prison (hereinafter collectively referred to as “Sheriff Defendants”), file this

memorandum in support of their Motion to Dismiss Pursuant to Rule 12(b) and move this Court

to dismiss Plaintiffs’ claims pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure as set forth herein.

       I.      PRELIMINARY STATEMENT

                                                1
       Case 3:20-cv-00278-BAJ-SDJ              Document 92-1        07/28/20 Page 2 of 25




        First, Plaintiffs’ claims should be dismissed pursuant to Rule 12(b)(1) because this Court

lacks subject matter jurisdiction. Plaintiffs lack standing to bring this suit because they have shown

no injury in fact. Plaintiffs cannot show an injury in fact because the potential harms complained

of are not sufficiently likely to occur. Plaintiffs have not demonstrated and cannot demonstrate a

substantial likelihood that they will suffer immediate future harm due to the coronavirus at the East

Baton Rouge Parish Prison (the “Jail”) due to the Sheriff Defendants’ actions. There currently is

no mass outbreak of COVID-19 at the Jail. Defendants have shown that through the extensive

measures they have taken in response to COVID-19 at the Jail, they have successfully at this time

quelled the outbreak of COVID-19 at the Jail. Plaintiffs cannot show that they are likely to suffer

immediate harm or death due to COVID-19 in the Jail. Specifically, Plaintiffs, Clifton Belton and

Willie Shepherd are no longer incarcerated at the Jail. Therefore, they clearly cannot show

immediate threat of injury in the future due to Sheriff Defendants’ actions and do not have standing

to bring claims for injunctive or declaratory relief. All Plaintiffs’ claims should be dismissed with

prejudice for lack of standing.

        Plaintiffs’ claims for the release of medically vulnerable inmates via writ of habeas corpus

and Section 1983 should be dismissed because Plaintiffs have not exhausted available remedies

that are a prerequisite to a federal court granting inmates this relief.

        It is Sheriff Defendants’ position that Plaintiffs’ claims based on Section 1983 should be

dismissed for failure to exhaust administrative remedies as well. However, failure to exhaust

administrative remedies is an affirmative defense requiring the submission of evidence. Therefore,

Sheriff Defendants intend on filing a motion for summary judgment separate from this Motion to

Dismiss asserting that Plaintiffs’ claims should be dismissed because they failed to exhaust the

available administrative remedies prior to filing suit.



                                                   2
        Case 3:20-cv-00278-BAJ-SDJ            Document 92-1        07/28/20 Page 3 of 25




        Plaintiffs claims should be dismissed pursuant to Rule 12(b)(6) because they have failed to

allege sufficient facts to state a claim under either the Eighth or Fourteenth Amendment. Plaintiffs

do not allege sufficient facts to state a claim under the objective requirement of an Eighth

Amendment claim. Plaintiffs have not alleged facts to show that they were subjected to “an

objectively intolerable risk of harm.” Further, Plaintiffs have not alleged facts to satisfy the second

element of an Eighth Amendment claim: subjective deliberate indifference. Plaintiffs have not

alleged any facts to show that the Sheriff Defendants subjectively believed their measures

undertaken to address COVID-19 in the Jail were inadequate.

        Plaintiffs have not alleged sufficient facts to state a claim under the Fourteenth

Amendment. Plaintiffs have not alleged facts to show a pervasive pattern of serious deficiencies

in providing them basic human needs. Further, Plaintiffs have not alleged facts to show that the

Sheriff Defendants acted with deliberate indifference or that the Sheriff Defendants’ response to

COVID-19 in the Jail is not reasonably related to a legitimate government objective.

        II.     FACTUAL AND PROCEDURAL BACKGROUND

                1. Procedural History

        On May 4, 2020, Clifton Belton, Jr. (hereinafter referred to as “Belton”) filed a pro se

Complaint 1 regarding the conditions of the East Baton Rouge Parish Prison during the ongoing

COVID-19 pandemic. On May 22, 2020, attorney David Utter filed an Ex Parte Motion to Enroll 2

as counsel of record on behalf of Belton. On May 27, 2020, Plaintiffs filed an Amended Class

Action Complaint 3 along with attached exhibits regarding the condition of the EBRPP.

        On May 27, 2020, Plaintiffs also filed an Emergency Motion for Temporary Restraining



1
  Rec. Doc. 1
2
  Rec. Doc. 3
3
  Rec. Doc. 4

                                                  3
        Case 3:20-cv-00278-BAJ-SDJ                   Document 92-1            07/28/20 Page 4 of 25




Order 4 against Sheriff Defendants and the City of Baton Rouge/Parish of East Baton Rouge asking

the court to release the medically vulnerable subclass members. Plaintiffs contemporaneously

filed a Motion for Expedited Discovery 5 requesting an expedited expert’s inspection of the EBRPP

in anticipation of a hearing on their request for preliminary injunction. The inspection of the Jail

took place prior to the hearing on Plaintiffs’ Emergency Motion for Temporary Restraining Order.

Plaintiffs also filed a Motion for Class Certification. 6 Briefing has not been set for Plaintiffs’

Motion for Class Certification.

         On June 10, 2020 this Court held a hearing on Plaintiff’s Emergency Motion for Temporary

Restraining Order. On July 3, 2020 this Court issued a Ruling and Order on Plaintiffs’ Emergency

Motion for Temporary Restraining Order. 7 This Court denied Plaintiffs’ Emergency Motion for

Temporary Restraining Order requesting the release of medically vulnerable inmates brought

pursuant to 28 U.S.C. Section 2241 (Writ of Habeas Corpus). In its ruling this Court noted that

“[g]enerally exhaustion of available state court remedies is a prerequisite for a federal court to

consider a challenge to state detention.” 8 This Court held that “Petitioners’ argument that no

available remedies exist is belied by the facts in the record.” 9 Further, this Court found Plaintiffs’

claims are an attack on the conditions of confinement rather than the fact or duration of

confinement. Therefore, this Court found that it lacks jurisdiction to address Plaintiffs’ claims

pursuant to Section 2241. 10 Finally, this Court found Plaintiffs failed to demonstrate a substantial

likelihood of success on the merits regarding the Constitutional violations asserted by Plaintiffs.




4
  Rec. Doc. 5-2
5
  Rec. Doc. 7
6
  Rec. Doc. 8
7
  Rec. Doc. 90
8
  Rec. Doc. 4 page 7 citing Montano v. Texas, 867 F. 3d 540, 542 (5th Cir. 2017)
9
  Rec. Doc. 4 page 8
10
   Rec. Doc. 4 pages 8-10

                                                          4
        Case 3:20-cv-00278-BAJ-SDJ               Document 92-1     07/28/20 Page 5 of 25




Specifically, this Court found that, “based on the measures taken by EBRPP, it is unlikely that

Petitioners could establish a claim of subjective deliberate indifference.” 11

        Thereafter, pursuant to their Motion for Expedited Discovery, Plaintiffs’ proposed

discovery consisting of nineteen (19) Requests for Production of Documents, fourteen (14)

Interrogatories, and a Rule 30(b)(6) deposition covering fourteen (14) topics. Sheriff Defendants

responded to these discovery requests except for one Request for Production of Documents and

the Rule 30(b)(6) deposition on the basis that it was not reasonable or narrowly tailored.

                 2. Factual Background

        The named Plaintiffs are: Clifton Belton, representing the Class, the Pretrial Subclass, and

the Medically Vulnerable Subclass; Jerry Bradley, representing the Class and Post-Conviction

Subclass; Cedric Franklin, representing the Class, Post-Conviction Subclass, and Medically

Vulnerable Subclass; Joseph Williams, representing the Class and the Pretrial Subclass; Willie

Shepherd, representing the Class, the Pretrial Subclass, and the Medically Vulnerable Subclass;

Devonte Stewart, representing the Class and the Pretrial Subclass; Cedric Spears, representing the

Class and the Pretrial Subclass; Demond Harris, representing the Class and the Pretrial Subclass;

and Forest Hardy, representing the Class and the Pretrial Subclass. 12 Plaintiffs, Clifton Belton and

Willie Shepherd are no longer incarcerated at the Jail. 13

         Plaintiffs seek injunctive relief from this Court based on claims that a mass outbreak of

COVID-19 in the Jail is inevitable and the people detained in the Jail are at a significant risk of

becoming infected and ultimately dying.14 Further, Plaintiffs seek the release of medically




11
   Rec. Doc. 90 page 11
12
   Rec. Doc. 4 ¶¶ 16-25
13
   See Exhibit 1 Declaration of Major Fontenot
14
   Rec. Doc. 4 ¶¶3, 9

                                                   5
        Case 3:20-cv-00278-BAJ-SDJ                 Document 92-1       07/28/20 Page 6 of 25




vulnerable inmates claiming that release from detention is the only viable method to protect them

from potentially lethal harm. 15

        The evidence shows that no EBRPP inmates have died due to COVID-19. 16 Further, due

to the extensive steps taken by the Jail to address COVID-19, the number of cases have steadily

and significantly declined since the peak in cases in mid-April. 17      As of Monday, June 15, 2020,

there were three inmates in the Jail, testing positive for COVID-19 and there were no suspected

cases awaiting tests results. 18 As of July 27, 2020, there was only one inmate in the custody of the

Sheriff testing positive for COVID-19. The one inmate confirmed positive, was a female who was

on the intake line, who was sent to Our Lady of the Lake Hospital and tested positive there. There

have been no new cases diagnosed among the male inmates since May 12, 2020. 19

        Plaintiffs’ claims are based on alleged violations of the Fourteenth Amendment as to the

Pretrial Subclass and violation of the Eighth Amendment as to the Post-Conviction Subclass.20

Plaintiffs claim that the Defendants established de facto policies and conditions of confinement

that deny Plaintiffs adequate health care and protections from COVID-19. 21 Plaintiffs contend

that Defendants are “failing to adequately safeguard their health and safety in the midst of a

potential outbreak of a contagious, infectious disease.” 22 Plaintiffs contend that Defendants are

failing to abate the serious risk that COVID-19 poses to Plaintiffs.23 This Court recognized in its




15
   Rec. Doc. 4 ¶ 13
16
   Rec. Doc. 47-31 Dec. of Phyllis McNeel
17
   Rec. Doc. 47-31 Dec. of Phyllis McNeel
18
   Rec. Doc. 80-3 Supplemental Affidavit of Major Catherine Fontenot
19
   See Exhibit 1 Declaration of Major Fontenot
20
   Rec. Doc. 4 ¶¶ 148-160
21
   Rec. Doc. 4 ¶¶ 152, 158
22
   Rec. Doc. 4 ¶ 151
23
   Rec. Doc. 4 ¶ 157

                                                       6
         Case 3:20-cv-00278-BAJ-SDJ                    Document 92-1            07/28/20 Page 7 of 25




Ruling on Plaintiffs’ Emergency Motion for Temporary Restraining Order, the extensive measures

the Defendants took to implement precautions to protect inmates from the COVID-19 pandemic. 24

         III.     ARGUMENT

         A. Plaintiffs’ claims should be Dismissed for Lack of Subject-Matter Jurisdiction
            Pursuant to Rule 12(b)(1).

         1. Rule 12(b)(1) Standard

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges a

federal court’s subject matter jurisdiction. 25 A case is properly dismissed for lack of subject matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the case. 26 The

Court may determine whether it possesses subject matter jurisdiction over an action by looking to

“(1) the complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” 27

         The burden of proof for a Rule 12(b)(1) motion to dismiss falls on the party asserting

jurisdiction. 28 Accordingly, the plaintiff constantly bears the burden of proof that jurisdiction does,

in fact, exist. 29 And “the court may consider disputed facts as well as undisputed facts in the record

and make findings of fact related to the jurisdictional issue.” 30 When a motion and evidence brings

the court’s jurisdiction into question, “no presumptive truthfulness attaches to plaintiff’s

allegations.” 31 In considering a motion to dismiss for lack of subject matter jurisdiction, the Court



24
   Red. Doc. 90 pages 4-6 and 11.
25
   Fed. R. Civ. P. 12(b)(1)
26
   Home Builders Ass’n of Miss. Inc. v. City of Madison, 143 F. 3d 1006, 1010 (5th Cir. 1998); Fed. R. Civ. P. 12(b)(1)
27
   Barrett Computer Services, Inc. v. PDA, Inc., 884 F. 2d 214, 220 (5th Cir. 1989)
28
   Ramming v. United States, 281 F. 3d 158, 161 (5th Cir. 2001)
29
   Ramming, 281 F. 3d at 161 (citing Menchaca v. Chrysler Credit Corp., 613 F. 2d 507, 511 (5th Cir. 1980)
30
   Ramirez v. Lone Star Pediatrics, P.A., 2014 WL 1281510 at *2 (N.D. Tex. Mar. 31, 2014 (citing Clark v. Tarrant
Cty., 798 F. 2d 736, 741 (5th Cir. 1986).
31
   Montez v. Dep’t of Navy, 392 F. 3d 147, 149 (5th Cir. 2004)

                                                            7
         Case 3:20-cv-00278-BAJ-SDJ                    Document 92-1             07/28/20 Page 8 of 25




may consider evidence outside of the pleadings without converting the motion to one for summary

judgment. 32

         “Federal courts must resolve questions of jurisdiction before proceeding to the merits.”33

“It is incumbent on all federal courts to dismiss an action whenever it appears that subject matter

jurisdiction is lacking. This is the first principle of federal jurisdiction.” 34

         2. Plaintiffs Lack Standing because they have shown no Imminent Injury Caused by
            Defendants.

         Article III of the United States Constitution limits the jurisdiction of federal courts to actual

“Cases” and “Controversies.” 35 “‘No principle is more fundamental to the judiciary’s proper role

in our system of government than the constitutional limitation of federal-court jurisdiction to actual

cases and controversies.’” 36

         Standing to sue is a doctrine rooted in the traditional understanding of a case or controversy.

The doctrine developed in our case law to ensure the federal courts did not exceed their authority

as it has been traditionally understood. 37 The doctrine limits the category of litigants empowered

to maintain a lawsuit in federal court to seek redress for a legal wrong. 38The doctrine of standing

provides definition to these constitutional limits by “identify[ing] those disputes which are




32
   Chelette v. Wilkie, 2020 WL 3819079 (W.D. La. 2020) citing Martin v. Napolitano, 2012 WL 1413579, at *3 (W.D.
La. Apr. 2, 2012), report and recommendation adopted, 2012 WL 1413162 (W.D. La. Apr. 23, 2012) (citing Holt v.
United States, 46 F. 3d 1000, 1003 (10th Cir. 1995))
33
   Ashford v. United States, 463 F. App.x 387, 391-92 (5th Cir. 2012) (citing Steel Co. v. Citizens for a Better Env’t, 523
U.s. 83, 101, 118 S.C.t. 1003, 140 L. Ed. 2d 210 (1998); USPPS, Lt. v. Avery Dennison Corp., 647 F. 3d 274, 283 & n. 6
(5th Cir. 2011), and Jasper v. FEMA, 414 F. App’x 649, 651 (5th Cir. 2011)
34
   Stockman v. FEC, 138 F. 3d 144, 151 (5th Cir. 1998) (quotation and citation omitted)
35
   U.S. CONST., art. III Section 2
36
   Raines v. Byrd, 521 U.S. 811, 818, 117 S.Ct. 2312, 138 L. Ed. 2d 849 (1997) (citations omitted)
37
   See Id at 820
38
   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635d (2016), as revised (May 24, 2016)(citations
omitted)

                                                            8
        Case 3:20-cv-00278-BAJ-SDJ                   Document 92-1            07/28/20 Page 9 of 25




appropriately resolved through the judicial process.” 39 If a litigant lacks standing to assert a claim,

then the court lacks subject matter jurisdiction to entertain a request for such relief. 40

         Article III requires the plaintiff to demonstrate three things: (1) the plaintiff suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision. 41 Regarding “injury-in-fact, a speculative

injury is not sufficient; there must be more than an unfounded fear on the part of the applicant.42

The injury must be “actual or imminent”;i.e., certainly impending.” 43 “Allegations of possible

future injury are not sufficient.” 44 The plaintiff must affirmatively prove his standing to sue for

injunctive relief. The Supreme Court has stated that “[t]he party invoking federal jurisdiction bears

the burden of establishing these elements,” and the elements “are not merely pleading requirements

but rather an indispensable part of the plaintiff’s case.” 45

         The Fifth Circuit recently explained the standard with respect to plaintiffs seeking

prospective relief:

                  ‘[T]he Supreme Court made clear [in City of Los Angeles v. Lyons,
                  461 U.S.95, 101-03, 103 S.Ct. 1660, 75 L. Ed. 2d 675 (1983),] that
                  plaintiffs may lack standing to seek prospective relief even though
                  they have standing to sue for damages.” Soc’y of Separationists, Inc.
                  v. Herman, 959 F. 2d 1283, 1285 (5th Cir. 1992) (en banc). In Lyons,
                  the Supreme Court explained: ‘[p]ast exposure to illegal conduct
                  does not in itself show a present case or controversy regarding
                  injunctive relief… if unaccompanied by any continuing, present,
                  adverse effects.’ Lyons, 461 U.S. at 102, 103 S. Ct. 1660 (alteration
                  and omission in original) (quoting O’Shea v. Littleton, 414 U.S. 488,
                  495-96, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974). (Although Lyons
                  dealt with injunctive relief, this reasoning applies equally to
39
   Crane v. Johnson 783 F. 3d 244, 251 (5th Cir. 2015) quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112
S. Ct. 2130, 119 L. Ed. 2d 351 (1992)
40
   Whitmore v. Arkansas, 495 U.S. 149, 154-55 (1990)
41
   Lujan v. Defenders of Wildlife, 504 U.S. 555,560-61, 112 S. Ct. 2130, 2136,119 L. Ed. 2d 351 (1992)(citation
omitted)
42
   Holland Am. Ins. Co v. Succession of Roy, 777 F. 2d 992, 997 (5th Cir. 1985)
43
   Clapper v. Amnesty International. USA, 568 U.S.398, 408 (2013)
44
   Id. (Internal quotations omitted)
45
   Lujan, 504 U.S. at 561 (citations omitted)

                                                          9
       Case 3:20-cv-00278-BAJ-SDJ                  Document 92-1           07/28/20 Page 10 of 25




                 declaratory relief. See Herman, 959 F. 2d at 1285 (citations
                 omitted).)

                 Along that line, our court has held: ‘To obtain equitable relief for
                 past wrongs, a plaintiff must demonstrate either continuing harm or
                 a real and immediate threat of repeated injury in the future.” Id. To
                 have standing when ‘seeking injunctive or declaratory relief’,
                 plaintiff must allege: facts ‘from which it appears there is a
                 substantial likelihood that he will suffer injury in the future’,
                 demonstrating a ‘substantial and continuing controversy between
                 two adverse parties’; ‘facts from which the continuation of the
                 dispute may be reasonably inferred’; and controversy is ‘real and
                 immediate,… creat[ing] a definite, rather than speculative threat of
                 future injury.’ Bauer, 341 F. 3d at 358 (citations omitted) 46

        Finally, the standing inquiry in a class action suit must be addressed to the named plaintiffs,

a requirement that cannot be circumvented by alleging that a class, as a whole, faces a threat of

imminent injury.47

        In this case, Plaintiffs cannot show an injury in fact because the potential harms complained

of are not sufficiently likely to occur. Plaintiffs have not demonstrated and cannot demonstrate a

substantial likelihood that they will suffer immediate future harm due to the coronavirus at the East

Baton Rouge Parish Prison (the “Jail”) due to the Sheriff Defendants’ actions.

        Plaintiffs seek a permanent injunction requiring Defendants to take certain action at the Jail

during the COVID-19 pandemic and to immediately release all Medically Vulnerable Plaintiffs or

transfer them to home confinement. 48 Plaintiffs seek injunctive relief from this Court based on

claims that a mass outbreak of COVID-19 in the Jail is inevitable and the people detained in the

Jail are at a significant risk of becoming infected and ultimately dying.49 Further, Plaintiffs seek



46
   Serafine v. Crump, 800 Fed. Appx. 234, 236, 237 (5th Cir. 2020)
47
   See O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (“Moreover, if none of the named plaintiffs purporting to
represent a class establishes the requisite of a case or controversy with the defendants, none may seek relief on
behalf of himself or any other member of the class.”) (citations omitted)
48
   Rec. Doc. 4 page 62 Prayer for Relief
49
   Rec. Doc. 4 ¶¶3, 9

                                                        10
       Case 3:20-cv-00278-BAJ-SDJ                 Document 92-1        07/28/20 Page 11 of 25




the release of medically vulnerable inmates claiming that release from detention is the only viable

method to protect them from potentially lethal harm. 50

         Defendants have shown during the hearing on Plaintiffs’ Emergency Motion for

Temporary Restraining Order that not only are they capable of providing medically vulnerable

inmates and others at the Jail with the care necessary to protect them from death or serious illness

from COVID-19, but that they have, in fact, done so. This Court recognized in its Ruling on

Plaintiffs’ Emergency Motion for Temporary Restraining Order, the extensive measures the

Defendants took to implement precautions to protect inmates from the COVID-19 pandemic.51

The evidence shows that no EBRPP inmates have died due to COVID-19. 52 Further, due to the

extensive steps taken by the Jail to address COVID-19, the number of cases have steadily and

significantly declined since the peak in cases in mid-April. 53         As of June 15, 2020, there were

three inmates in the Jail testing positive for COVID-19 and there were no suspected cases awaiting

tests results. 54 As of July 27, 2020, there was only one inmate in the custody of the Sheriff testing

positive for COVID-19. The one inmate confirmed positive, was a female who was on the intake

line, who was sent to Our Lady of the Lake Hospital and tested positive there. There have been no

new cases diagnosed among the male inmates since May 12, 2020. 55

        There currently is no mass outbreak of COVID-19 at the Jail. Defendants have shown that

they have successfully at this time quelled the outbreak of COVID-19 at the Jail. Plaintiffs cannot

show that they are likely to suffer immediate harm or death due to COVID-19 in the Jail.




50
   Rec. Doc. 4 ¶ 13
51
   Red. Doc. 90 pages 4-6 and 11.
52
   Rec. Doc. 47-31 Dec. of Phyllis McNeel
53
   Rec. Doc. 47-31 Dec. of Phyllis McNeel
54
   Rec. Doc. 80-3 Supplemental Affidavit of Major Catherine Fontenot
55
   See Exhibit 1 Declaration of Major Fontenot

                                                      11
          Case 3:20-cv-00278-BAJ-SDJ            Document 92-1         07/28/20 Page 12 of 25




          Plaintiffs, Clifton Belton and Willie Shepherd are no longer incarcerated at the Jail. 56

Therefore, they cannot show immediate threat of injury in the future due to Sheriff Defendants’

actions and do not have standing to bring claims for injunctive or declaratory relief. Therefore,

their claims should be dismissed. For the reasons mentioned above, the remaining named Plaintiffs

have not demonstrated and cannot demonstrate a substantial likelihood that they will suffer

immediate future harm due to the coronavirus at the Jail due to the conduct of the Sheriff

Defendants. Plaintiffs’ unfounded fear of contracting COVID-19 either for the first time or by

being re-infected at the Jail is not sufficient to show an injury in fact.

          The facts in this case as to the risk of harm to Plaintiffs are in stark contrast to the facts in

Marlowe v. LeBlanc, 2020 WL 1955303 (M.D. La. 4/23/2020). In Marlowe, this Court found that

the plaintiffs had demonstrated standing because of the clear danger posed by COVID-19 in the

Rayburn Correctional Center. This Court based its finding in Marlowe, on the fact that at the time

the Motion for Temporary Restraining Order was filed, only two inmates had tested positive for

COVID-19, and less than two weeks later, at the time of the hearing, that number had escalated to

25 infections among inmates and staff. 57 Thus, at the time of the Court’s ruling in Marlowe, unlike

in this case, the number of infections at the correctional facility had increased dramatically. In

Marlowe, this Court found that Plaintiff had demonstrated the clear danger posed by COVID-19

in the Rayburn facility, and thus found that Plaintiff had adequately demonstrated standing. In this

case, Plaintiffs have not demonstrated that there is a clear danger to them because of COVID-19

at the East Baton Rouge Parish Prison. In fact, in this case, rather than increasing dramatically, the

number of COVID-19 cases at the Jail have decreased dramatically since Plaintiffs filed their suit.




56
     Id.
57
     Marlowe, *2

                                                     12
        Case 3:20-cv-00278-BAJ-SDJ                    Document 92-1   07/28/20 Page 13 of 25




         Even assuming Plaintiffs could show a substantial likelihood that they will suffer

immediate future harm due to the coronavirus at the East Baton Rouge Parish Prison, Plaintiff

cannot show that Defendants’ responses to COVID-19 injured them. As stated above, this Court

recognized in its Ruling on Plaintiffs’ Emergency Motion for Temporary Restraining Order the

extensive measures the Defendants took to implement precautions to protect inmates from the

COVID-19 pandemic. 58 Plaintiffs must plead and prove that each alleged inadequacy is

substantially likely to injury them. 59 Further, Plaintiffs obviously cannot meet this standard for

numerous measures that they seek to have this Court order that they are already taking as shown

in the hearing on Plaintiffs’ Emergency Motion for Temporary Restraining Order and the

documents attached to Defendants’ opposition. Plaintiffs cannot show that Defendants’ responses

to COVID-19 is substantially likely to injure them.

         Therefore, Plaintiffs lack standing to bring their claims and their claims should be

dismissed for lack of subject matter jurisdiction.

         3. Plaintiffs’ claims for Release of Medically Vulnerable Inmates should be
            Dismissed.

         In their Amended Class Action Complaint, Plaintiffs seek release of Medically Vulnerable

inmates via 28 U.S.C. Section 2241 (Writ of Habeas Corpus) 60 and 42 U.S.C. Section 1983. 61 Both

of these claims should be dismissed.

         First, this Court should dismiss Plaintiffs claims based on Section 2241. This Court denied

Plaintiffs’ Motion for Temporary Restraining Order requesting the release of medically vulnerable

inmates brought pursuant to 28 U.S.C. Section 2241 (Writ of Habeas Corpus). In its ruling this



58
   Red. Doc. 90 pages 4-6 and 11.
59
   See In re Gee, 941 F. 3d 153, 163-65 (5th Cir. 2009).
60
   Rec. Doc. 4 Count III ¶¶ 161-164
61
   Rec. Doc. 4 Count IV ¶¶ 165-168

                                                           13
        Case 3:20-cv-00278-BAJ-SDJ                   Document 92-1           07/28/20 Page 14 of 25




Court noted that “[g]enerally exhaustion of available state court remedies is a prerequisite for a

federal court to consider a challenge to state detention. 62 This Court held that “Petitioners’

argument that no available remedies exist is belied by the facts in the record.” 63 Further, this Court

found Plaintiffs’ claims are an attack on the conditions of confinement rather than the fact or

duration of confinement. Therefore, this Court found that it lacks jurisdiction to address Plaintiffs’

claims pursuant to Section 2241. 64 In light of this Court’s ruling on Plaintiffs’ Motion for

Temporary Restraining Order, Plaintiffs’ claims for release of Medically Vulnerable pursuant to

Section 2241/writ of habeas corpus should be dismissed with prejudice.

         Plaintiffs’ claims to release medically vulnerable inmates pursuant to Section 1983 should

be dismissed because Plaintiffs have not met the requirements for the “release” of prisoners been

met under the Prison Litigation Reform Act (“PLRA”).

         The PLRA establishes the procedure in 18 U.S.C. Section 3626 that must be followed in

order for the federal court to release a state inmate.

     (a) Requirements for relief. –

         (3) Prisoner release order.--(A) In any civil action with respect to prison
         conditions, no court shall enter a prisoner release order unless—

         (i) a court has previously entered an order for less intrusive relief that has failed to
         remedy the deprivation of the Federal right sought to be remedied through the
         prisoner release order; and

         (ii) the defendant has had a reasonable amount of time to comply with the previous
         court orders.

         (B) In any civil action in Federal court with respect to prison conditions, a prisoner
         release order shall be entered only by a three-judge court in accordance with section
         2284 of title 28, if the requirements of subparagraph (E) have been met.



62
   Rec. Doc. 4 page 7 citing Montano v. Texas, 867 F. 3d 540, 542 (5th Cir. 2017)
63
   Rec. Doc. 4 page 8
64
   Rec. Doc. 4 pages 8-10

                                                          14
          Case 3:20-cv-00278-BAJ-SDJ                   Document 92-1           07/28/20 Page 15 of 25




           (C) A party seeking a prisoner release order in Federal court shall file with any
           request for such relief, a request for a three-judge court and materials sufficient to
           demonstrate that the requirements of subparagraph (A) have been met.

           (D) If the requirements under subparagraph (A) have been met, a Federal judge
           before whom a civil action with respect to prison conditions is pending who
           believes that a prison release order should be considered may sua sponte request
           the convening of a three-judge court to determine whether a prisoner release order
           should be entered.

           (E) The three-judge court shall enter a prisoner release order only if the court finds
           by clear and convincing evidence that—

           (i) crowding is the primary cause of the violation of a Federal right; and

           (ii) no other relief will remedy the violation of the Federal right.


           (F) Any State or local official including a legislator or unit of government whose
           jurisdiction or function includes the appropriation of funds for the construction,
           operation, or maintenance of prison facilities, or the prosecution or custody of
           persons who may be released from, or not admitted to, a prison as a result of a
           prisoner release order shall have standing to oppose the imposition or continuation
           in effect of such relief and to seek termination of such relief, and shall have the
           right to intervene in any proceeding relating to such relief. 65


The United States Supreme Court declared, “[t]ogether, these requirements ensure that the ‘last

resort remedy’ of a population limit is not imposed ‘as a first step.’” 66

           In Livas v. Myers, 2020 WL 1939583 (W.D. La. 4/22/2020), the Court granted defendants

Rule 12(b)(1) motion to dismiss based on lack of subject matter jurisdiction. Similar to this case,

plaintiffs in Livas sought to bring a class action requesting the release of medically vulnerable

inmates due to COVID-19. The court dismissed plaintiffs’ Section 2241 habeas corpus claims and

stated: “to the extent that Petitioners would move to amend their Complaint to assert a claim for

injunctive or other prospective relief under the PLRA, such amendment would be futile where



65
     18 U.S.C. Section 3626
66
     Brown v. Plata, 563 U.S. 493, 514, 131 S. Ct. 1910, 1930, 179 L. Ed. 2d 969 (2011) (citation omitted)

                                                            15
           Case 3:20-cv-00278-BAJ-SDJ               Document 92-1           07/28/20 Page 16 of 25




there are no factual allegations that Petitioners have exhausted their administrative remedies, nor

have other requirements for the “release” of prisoners been met. See 18 U.S.C. Section 3626(a)(2)-

(3).” 67

           In this case, there are no factual allegations and Plaintiffs cannot show that the statutory

mandates of the PLRA have been met. Therefore, Plaintiffs’ claims to release medically vulnerable

inmates pursuant to Section 1983 should be dismissed with prejudice.


           B. Plaintiffs’ claims should be Dismissed for Failure to State a Claim Pursuant to
              Rule 12(b)(6)

     1. Rule 12(b)(6) Standard

           A defendant is entitled to dismissal under Rule 12(b)(6) when plaintiff fails to state a claim

upon which relief may be granted. “Dismissal under Rule 12(b)(6) is appropriate when the plaintiff

has failed to allege enough facts to state a claim to relief that is plausible on its face and fails to

raise a right to relief above the speculative level.” 68 “A legally sufficient complaint does not need

to contain detailed factual allegations, but it must go beyond labels, legal conclusions, or

formulaic recitations of the elements of a cause of action.” 69 In order to avoid dismissal, for

failure to state a claim, a plaintiff must plead specific facts, not mere conclusory allegations. 70 A

complaint is also insufficient if it merely “tenders ‘naked assertions[s]’ devoid of ‘further factual

enhancement.’” 71 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.” 72 “Furthermore, while the court must




67
   Livas at *9
68
   National Bi-Weekly Admin. Inc. v. Belo Corp., 512 F. 3d 137, 140 (5th Cir. 2007)
69
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)
70
   Kaiser Aluminum & Chemical Sales v. Avondale Shipyards, 667 F. 2d 1045 (5th Cir. 1982)
71
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations omitted)
72
   Iqbal, 556 U.S. at 678

                                                         16
          Case 3:20-cv-00278-BAJ-SDJ                  Document 92-1            07/28/20 Page 17 of 25




accept well-pleaded facts as true, it will not ‘strain to find inferences favorable to the plaintiff.’”73

On a motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a

factual allegation.” 74

     2.    Injunction Standard

          Plaintiffs seek declaratory and injunctive relief based on alleged violations of the

Fourteenth and Eighth Amendments. 75 Plaintiffs seek a temporary restraining order, preliminary

injunction and permanent injunction requiring Defendants to immediately release all Medically

Vulnerable Plaintiffs and Subclass Members or transfer them to home confinement. Plaintiffs also

seek an order (injunction) requiring Defendants to take certain steps during the COVID-19

pandemic. 76

           “The party seeking a permanent injunction must…establish (1) success on the merits; (2)

that a failure to grant the injunction will result in irreparable injury; (3) that said injury outweighs

any damage that the injunction will cause the opposing party; and (4) that the injunction will not

disserve the public interest.” 77 “Failure to establish any of these elements results in the denial of

the motion for injunctive relief.” 78The legal standard for issuing a permanent injunction is

“essentially the same” as the standard for issuing a preliminary injunction. 79 Instead of proving a

substantial likelihood of success on the merits though, the plaintiff must actually prevail on the

merits. 80



73
   Taha V. William Marsh Rice Univ., 2012 WL 1576099 at ⃰ 2 (S.D. Tex. 2012)(quoting Southland Sec. Corp. v.
Inspire Ins. Solutions, 365 F. 3d 353, 361 (5th Cir. 2004))
74
   Twombly, 550 U.S. 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986))
75
   Rec. Doc. 4 Count II and Count IV
76
   Rec. Doc. 4 pages 62-64
77
   VRC LLC v. City of Dallas, 460 F. 3d 607, 611 (5th Cir. 2006) (citing Dresser-Rand, Co. v. Virtual Automation, Inc.,
361 F. 3d 831, 847-48 (5th Cir. 2004).
78
   Guy Carpenter & Co. v. Provenzale, 334 F. 3d 459, 464 (5th Cir. 2003)
79
   Dresser-Rand Co. v. Virtual Automation Inc., 361 F. 3d 831, 847 (5th Cir. 2004)
80
   Id.

                                                           17
       Case 3:20-cv-00278-BAJ-SDJ                Document 92-1     07/28/20 Page 18 of 25




        It is the Sheriff Defendants’ position that Plaintiffs will not be able to establish any of the

four requirements for a permanent injunction. Plaintiffs’ claims should be dismissed on the

pleadings because Plaintiffs have not alleged facts to show success on the merits. Plaintiffs have

failed to allege facts to state a claim for relief under the Eighth or Fourteenth Amendment.

Therefore, Plaintiffs’ claims for injunctive relief and declaratory judgment should be dismissed.

     3. Plaintiffs fail to state an Eighth Amendment or Fourteenth Amendment Claim
        against the Defendants.

        Plaintiffs assert Section 1983 claims for declaratory and injunctive relief for violation of

the Fourteenth Amendment as to the Pretrial Subclass and violation of the Eighth Amendment as

to the Post-Conviction Subclass. 81 In support of these claims, Plaintiffs claim that the Defendants

established de facto policies and conditions of confinement that deny Plaintiffs adequate health

care and protections from COVID-19. 82            Plaintiffs contend that Defendants are “failing to

adequately safeguard their health and safety in the midst of a potential outbreak of a contagious,

infectious disease.” 83 Plaintiffs contend that Defendants are failing to abate the serious risk that

COVID-19 poses to Plaintiffs. 84

        The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”85

Prison officials who act reasonably cannot be found liable under the Eighth Amendment. 86An

Eighth Amendment conditions of confinement claim has two components, one objective and one

subjective. 87 To satisfy the objective requirement, the plaintiff must show “an objectively




81
   Rec. Doc.. 4 ¶¶ 148-160
82
   Rec. Doc. 4 ¶¶ 152, 158
83
   Rec. Doc. 4 ¶ 151
84
   Rec. Doc. 4 ¶ 157
85
   U.S. Const. Amend. VIII
86
   Farmer v. Brennan, 511 U.S. 825, 845 (1994)
87
   Id. at 845

                                                    18
       Case 3:20-cv-00278-BAJ-SDJ                 Document 92-1           07/28/20 Page 19 of 25




intolerable risk of harm.” 88 To satisfy the subjective requirement, the plaintiff must show that the

defendant (1) was aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists; (2) subjectively drew the inference that risk existed; and (3) disregarded

the risk. 89 The incidence of diseases or infections, standing alone, do not imply unconstitutional

confinement conditions, since any densely populated residence may be subject to

outbreaks. 90Instead, the plaintiff must show a denial of “basic human needs” and deliberate

indifference. 91 “Deliberate indifference is an extremely high standard to meet.” 92

        To successfully set forth a condition of confinement claim, under the Fourteenth

Amendment, the plaintiff must show “(1) a rule or restriction, or identifiable intended condition or

practice, or a jail official’s acts or omissions that were sufficiently extended or pervasive which

was (2) not reasonably related to a legitimate government objective, and which (3) caused the

violation of detainee’s constitutional rights.93 A detainee challenging jail conditions must

demonstrate more than an incident; he must demonstrate a pervasive pattern of serious deficiencies

in providing for his basic human needs; any lesser showing cannot prove punishment in violation

of the detainee’s Due Process rights. 94 “[I]solated examples of illness, injury or even death,

standing alone, cannot prove that conditions of confinement are constitutionally inadequate.”

        The effective management of a detention facility is a valid objective that may justify

imposition of conditions and restrictions on pretrial detention. 95 The Supreme Court in Bell



88
   Valentine v. Collier, 956 F. 3d 797, 801 (5th Cir. 2020), denying motion to vacate stay2020 WL 2497541 (May 14,
2020).
89
   Id.
90
   Id. (citing Shepherd v. Dallas Cty., 591 F. 3d 445, 454 (5th Cir. 2009) (A Fourteenth Amendment conditions of
confinement case)
91
   Id.
92
   Id. (quoting Cadena v. El Paso Cty., 946 F. 3d 717, 728 (5th Cir. 2020).
93
   Duvall v. Dall. Cnty., Tex., 631 F. 3d 203, 207 (5th Cir. 2011)
94
   Shepherd v. Dallas County, 591 F. 3d 445, 452-55 (5th Cir. 2009)
95
   Estate of Henson v. Wichita County, Tex., 795 F. 3d 456 (5th Cir. 2015)

                                                       19
        Case 3:20-cv-00278-BAJ-SDJ                  Document 92-1           07/28/20 Page 20 of 25




explained that in determining “whether restrictions or conditions are reasonably related to the

Government’s interest in…operating the institution in a manageable fashion,” courts must

remember that “’[s]uch considerations are peculiarly within the province and professional

expertise of corrections officials.’” 96 Courts must not become “enmeshed in the minutiae of prison

operations,” which will only distract from the question presented: “does the practice or condition

violate the Constitution?” 97

         The deliberate indifference standard applies to both Plaintiffs’ Eighth Amendment and

Fourteenth Amendment claims. Under the Eighth Amendment, Plaintiffs must prove an

objectively intolerable risk of harm and subjective deliberate indifference. 98 Under the Fourteenth

Amendment, Plaintiffs must demonstrate a pervasive pattern of serious deficiencies in providing

for their basic human needs and that the jail official’s acts or omissions were not reasonably related

to a legitimate government objective. 99 As the Fifth Circuit has recognized, “the reasonable-

relationship test employed in conditions cases is functionally equivalent to the deliberate

indifference standard employed in episodic cases.” 100

         Further, this case is equivalent to a failure to protect or failure to provide basic needs case.

The Fifth Circuit in Polk v. Det. Ctr. Of Natchitoches Parish, 32 F. App’x 128 (5th Cir. 2002) (per

curiam), stated:

                  ‘The State owes the same duty under the Due Process Clause and
                  the Eighth Amendment to provide both pretrial detainees and
                  convicted inmates with basic human needs, including medical care
                  and protection from harm during their confinement.’ Hare v. City of
                  Corinth, 74 F. 3d 633, 650 (5th Cir. 1996)(en banc). A prison official
                  is not liable under Section 1983 unless the prisoner shows that the

96
   Bell at 540
97
   Id at 544
98
   Valentine v. Collier, 956 F. 3d 797, 801 (5th Cir. 2020), denying motion to vacate stay2020 WL 2497541 (May 14,
2020)
99
   Duvall v. Dall. Cnty., Tex., 631 F. 3d 203, 207 (5th Cir. 2011)
100
    Duvall v. Dallas Cty., Tex., 631 F. 3d 203, 207 (citing Scott v. Moore, 114 F. 3d 51, 54 (5th Cir. 1997) (en banc)

                                                         20
           Case 3:20-cv-00278-BAJ-SDJ                Document 92-1       07/28/20 Page 21 of 25




                       official exhibited deliberate indifference to his conditions of
                       confinement or serious medical needs. Farmer v. Brennan, 511 U.S.
                       825, 837-43, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). The prisoner
                       must show that the official: (1) was aware of facts from which an
                       inference of an excessive risk to the prisoner’s health or safety could
                       be drawn; (2) drew an inference that such potential for harm existed;
                       and (3) disregarded that risk by failing to take reasonable measures
                       to abate it. Id. at 837, 847, 114 S. Ct. 1970. A pretrial detainee’s
                       claim based upon a jail official’s “episodic act or omission” is also
                       evaluated under the standard of subjective deliberate indifference
                       enunciated in Farmer. Hare 74 F. 3d at 648 101

            Courts around the country have applied the deliberate indifference standard to evaluate

facilities’ responses to COVID-19. See Swain v. Junior, 958 F.3d 1081, 1088 (11th Cir. 2020)

(applying deliberate indifference standard for Eighth and Fourteenth Amendment claims and

staying district court's issuance of a preliminary injunction against jail facility); Archilla v. Witte,

No. 420-CV-00596-RDP-JHE, 2020 WL 2513648, at *13 n.20 (N.D. Ala. May 15, 2020) (noting,

in action by ICE detainees, that “the standard for providing adequate medical care to pretrial

detainees under the Due Process Clause is the same standard required for convicted persons under

the Eighth Amendment”); Sacal-Micha v. Longoria, No. 1:20-CV-37, 2020 WL 1518861, at *4

(S.D. Tex. Mar. 27, 2020) (“A detainee can establish a constitutional violation based on inadequate

conditions of his confinement. But to do so, he must demonstrate that the officials acted with

deliberate indifference to his medical needs or his safety.” (citing, inter alia, Baughman v. Garcia,

254 F. Supp. 3d 848, 868–69 (S.D. Tex. 2017)), aff'd sub nom. Baughman v. Seale, 761 F. App'x

371 (5th Cir. 2019) (applying the deliberate indifference standard to Fourteenth and Eighth

Amendment claim for denial of medical care)); Mohammed S. v. Tritten, No. 20-CV-793

(NEB/ECW), 2020 WL 2750836, at *22 (D. Minn. Apr. 28, 2020) (stating, in denying motion for

TRO brought by ICE detainee in response to COVID-19, that “the deliberate indifference test, not



101
      Polk at p. 128

                                                         21
       Case 3:20-cv-00278-BAJ-SDJ                 Document 92-1          07/28/20 Page 22 of 25




the freedom from punishment test, applies to a claim challenging the adequacy of precautionary

measures to reduce the risk of infection: ‘The governmental duty to protect at issue in this case is

not based on a pretrial detainee's right to be free from punishment but is grounded in principles of

safety and general well-being.’ (citing Butler v. Fletcher, 465 F. 3d 340, 344 (8th Cir. 2006))),

report and recommendation adopted, No. 20-cv-783, 2020 WL 275019 (D. Minn. May 27, 2020).

        Judge deGravelles recently noted that “Swain, Archilla, Mohammad, Sacal-Micha, and

Polk are strong authority that the Court should apply the deliberate indifference standard for

claims brought in response to the threat of COVID-19, even for those brought under the Fourteenth

Amendment. 102 Ultimately, Judge deGravelles found that “the Court need not resolve the question

because regardless of which standard to apply-the Eighth Amendment’s deliberate indifference

standard or the Fourteenth Amendment’s ‘reasonably related to a legitimate interest’ standard-the

Court finds that the Plaintiffs have failed to meet the burden of clearly demonstrating a substantial

likelihood of success on the merits.” 103 The court found that the defendant, Louisiana Office of

Juvenile Justice’ response to COVID-19 in in that case was rationally related to the legitimate

interests of rehabilitation and public health and safety.

         The Fifth Circuit has given guidance on how to evaluate a claim that officers of

correctional facilities violated Plaintiffs’ constitutional rights in their response to COVID-19. In

Valentine, the Fifth Circuit examined whether the TDCJ was likely to prevail on the merits of the

plaintiffs’ Eighth Amendment claim and determined that after accounting for the protective

measures taken by TDCJ, plaintiffs had not shown a “substantial risk of serious harm” that amounts

to cruel and unusual punishment. 104 Further, the Fifth Circuit in Valentine pointed out that the



102
    J.H. by and through N.H. v. Edwards, No. 20-cv-293, 2020 WL 3448087 *33(M.D. La. June 24, 2020)
103
    Id
104
    Id. at 801-02

                                                      22
         Case 3:20-cv-00278-BAJ-SDJ                   Document 92-1            07/28/20 Page 23 of 25




district court cited no evidence that TCDJ subjectively believed its measures were inadequate. 105

         This Court found in its ruling on Plaintiff’s Emergency Motion for Temporary Restraining

Order, that Plaintiffs failed to demonstrate a substantial likelihood of success on the merits as to

the alleged constitutional violations under the Eighth and Fourteenth Amendments. This Court

pointed out that “[r]ecently the Court of Appeals for the Fifth Circuit emphasized that ‘it is

‘difficult to imagine an activity in which a State has a stronger interest, or one that is more

intricately bound up with state laws, regulations, and procedures, than the administration of

prisons.’” 106 This Court held that it is unlikely that Plaintiffs could establish a claim of subjective

deliberate indifference. 107

         Plaintiffs in this case have failed to allege sufficient facts to state a claim under either the

Eighth or Fourteenth Amendment. Plaintiffs do not allege sufficient facts to state a claim under

the objective requirement of an Eighth Amendment claim. Plaintiffs have not alleged facts to show

that they were subjected to “an objectively intolerable risk of harm.” Plaintiffs make the conclusory

allegation that they “suffer a substantial risk of serious harm to their health and safety due to the

presence of, and spread of, COVID-19.” 108 The Fifth Circuit has explained that “‘[t]he ‘incidence

of diseases or infections, standing alone, do not ‘imply unconstitutional confinement conditions,

since any densely populated residence may be subject to outbreaks.’ Shepherd v. Dallas Cty., 591

F. 3d 445, 454 (5th Cir. 2009). Instead, the plaintiff must show a denial of “basic human needs.’

Ibid” 109 Plaintiffs have not alleged facts to show that Sheriff Defendants denied them basic human

needs.



105
    Id.
106
    Rec. Doc. 90 pages 10 and 11 citing Valentine v. Collier, 956 F. 3d 797, 803 (5th Cir. 2020) (citation omitted.)
107
    Rec. Doc. 90 pages 10 and 11
108
    Rec. Doc. 4 ¶ 156
109
    Valentne v. Collier, 956 F. 3d 797, 801 (5th Cir. 2020)

                                                           23
       Case 3:20-cv-00278-BAJ-SDJ                  Document 92-1          07/28/20 Page 24 of 25




        Further, Plaintiffs have not alleged facts to satisfy the second element of an Eighth

Amendment claim: subjective deliberate indifference. Plaintiffs have not alleged any facts to show

that the Sheriff Defendants subjectively believed their measures undertaken to address COVID-19

in the Jail were inadequate. Plaintiffs merely make conclusory allegations that “Defendants act

with deliberate indifference towards Plaintiffs by failing to adequately safeguard their health and

safety in the midst of a potential outbreak of a contagious, infectious disease.” 110 However, a

legally sufficient complaint “must go beyond labels, legal conclusions, or formulaic recitations of

the elements of a cause of action.” 111 Plaintiffs have failed to allege sufficient facts to state an

Eighth Amendment claim against the Sheriff Defendants.

        Plaintiffs have not alleged sufficient facts to state a claim under the Fourteenth

Amendment. Plaintiffs have not alleged facts to show a pervasive pattern of serious deficiencies

in providing them basic human needs. Further, Plaintiffs have not alleged facts to show that the

Sheriff Defendants acted with deliberate indifference or that the Sheriff Defendants’ response to

COVID-19 in the Jail is not reasonably related to a legitimate government objective.

         In support of their Fourteenth Amendment claim, Plaintiffs make the conclusory allegation

that “Defendants established de facto policies denying Plaintiffs health care and adequate

protections from COVID-19. The policies are not reasonably related to a legitimate governmental

objective and are causing the violation of the Jail’s pretrial detainees’ constitutional rights.”112

Plaintiffs do not identify the de facto policies. Sheriff Defendants submit that the deliberate

indifference standard applies to Plaintiffs’ Fourteenth Amendment claims. Plaintiffs have not

alleged any facts to show that the Sheriff Defendants subjectively believed their measures



110
    Rec. Doc. 4 ¶ 158
111
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)
112
    Rec. Doc. 4 ¶152

                                                       24
       Case 3:20-cv-00278-BAJ-SDJ             Document 92-1        07/28/20 Page 25 of 25




undertaken to address COVID-19 in the Jail were inadequate. In addition, even if the deliberate

indifference standard did not apply to Plaintiffs’ Fourteenth Amendment claims, Plaintiffs do not

allege facts to show that the steps taken by the Sheriff Defendants were not reasonably related to

the legitimate government interest of the health and safety of those in the Jail. Plaintiffs have failed

to allege sufficient facts to state a Fourteenth Amendment claim against the Sheriff Defendants.

        IV.     CONCLUSION

        For all of the foregoing reasons, this Court should dismiss Plaintiffs’ claims against the

Sheriff Defendants with prejudice.

                                                Respectfully submitted:

                                                ERLINGSON BANKS, PLLC

                                                s/Catherine S. St. Pierre
                                                MARY G. ERLINGSON (#19562)
                                                CATHERINE S. ST. PIERRE (#18419)
                                                RACHEL M. ABADIE (#34413)
                                                One American Place
                                                301 Main Street, Suite 2110
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 218-4446
                                                Facsimile: (225) 246-2876
                                                cstpierre@erlingsonbanks.com
                                                Counsel for Sheriff Defendants

                                  CERTIFICATE OF SERVICE


        I hereby certify that on the 28th day of July, 2020, a true and correct copy of the foregoing

Memorandum in Support of Motion to Dismiss was filed electronically with the Clerk of Court

using the CM/ECF system. Notice of this filing will be sent by operation of the court’s electronic

filing system and/or via U.S. Postal Service to counsel of record.

        Baton Rouge, Louisiana, this 28th day of July, 2020.

                                       s/Catherine S. St Pierre
                                        Catherine S. St. Pierre

                                                  25
